                       IN THE UNITED STATES DISTRJCT COURT
                           FOR THE DISTRJCT OF DELAWARE


ADRIANE R. ANDERSON-STRANGE,

                           Plaintiff;

                  V.
                                                  Civil Action No. 17-1859-RGA
NATIONAL RAILROAD PASSENGER
CORPORATION, t/d/b/a AMTRAK,

                           Defendant.



                              MEMORANDUM OPINION

David B. Anthony, BERGER HARRJS LLP, Wilmington, DE; Sean A. Meluney (argued),
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP, Wilmington, DE, attorneys for
Plaintiff.

Lindsay M. Neinast (argued) and Alison N. Davis, LITTLER MENDELSON P.C., Washington,
DC, attorneys for Defendant.




June   lL, 2019
AN~hs~
       Currently pending before the Court is Defendant's Motion for Summary Judgment. (D.I.

58). The parties have fully briefed the issues. (D.I. 59, 64, 67). I heard helpful oral argument on

May 17, 2019. (Hr'g Tr.). For the following re::i.sons, I grant Defendant's motion.

I.     BACKGROUND
       Plaintiff Adriane R. Anderson-Strange filed this suit against Defendant National Railroad

Passenger Corporation ("Defendant" or "Amtrak") on December 27, 2017, alleging that Defendant

violated Title VII of the Civil Rights Act. (D.I. 1). After Plaintiff retained counsel, she filed a

First Amended Complaint setting out two specific causes of action: (1) violation of Title VII

through unlawful discrimination based on Plaintiffs gender and (2) violation of Title VII through

unlawful retaliation. (D.I. 13 ,r,r 46-59). The parties have completed discovery and Defendant has

moved for summary judgment on all counts. (D.I. 58).

       Plaintiff began her employment with Amtrak in 1986. (D.I. 59 at 2; D.I. 64 at 2). Until

2014, Plaintiff worked in a variety of non-management positions where her jobs and pay rate were

governed by the collective bargaining agreement between Amtrak and Plaintiffs union. (D.I. 59

at 2; D.I. 64 at 2). Though Plaintiff was not employed in an official management role, she had

some supervisory experience from periodically filling in for her predecessor. (D.I. 59 at 4; D.I. 64

at 2). The parties agree that before the relevant time period, Plaintiff had been disciplined once

during her employment with Amtrak. (D.I. 59 at 2 n.l; D.I. 64 at 2).

       On February 24, 2014, Plaintiff applied for the position of District Manager of the

Wilmington Station. (D.I. 59 at 3; D.I. 64 at 2). After Plaintiff applied, the job posting was

cancelled, and the position was reclassified to Station Manager I, which is the lowest management

tier. (D.I. 59 at 3; D.I. 64 at 2). Plaintiff re-applied and was hired for the position, effective on

                                                 1
May 9, 2014. (D.I. 59 at 3; D.I. 64 at 3). Plaintiff's annual salary after her promotion was $62,700.

(D.I. 59 at 3; D.I. 64 at 3). In September 2014, Plaintiff received a raise, which increased her

salary to $64,894. (D.I. 59 at 4). The parties agree that Plaintiff earned a lower salary than her

male predecessor and other male Station and District Managers. (Id.; D.I. 64 at 3).

        On January 14, 2015, Plaintiff filed a Career and Compensation Structure Appeal form,

appealing the zone and title of her position, but not the salary band. (D.I. 65-1, Ex. 13). The

appeal did not allege that Plaintiff believed that her current zone, title, or salary was the result of

gender discrimination. (Id.). Specifically, the appeal identified the following complaints: (1) the

duties of the position had not changed from when her predecessor held it, (2) the Wilmington

station was ranked tenth in the country in revenue and had a high volume, (3) the position had

sixteen direct reports, (4) requests relating to the unstaffed Newark, Delaware station were

common and she had to use her personal vehicle to handle such requests, (5) "VIP moves" were

common, and (6) according to the criteria for job categorization, "there seem[ed] to be a few

discrepancies that [we]re questionable." (Id.). Plaintiff also identified four comparator positions

by title and stations along with some relevant information about those positions. (Id.). Three of

the identified comparator positions in Plaintiff's appeal were held by men, while one was held by

a woman. (D.I. 60 1 at 12-13).

        Amtrak denied the appeal on March 9, 2015. In its response, Amtrak stated that the "job

duties of [Plaintiff's] position are consistent with a C-2 band and.zone under Amtrak's new Career

& Compensation structure." (D.I. 65-1, Ex. 15). After the appeal, Plaintiff contacted the office of

United States Senator Chris Coons. On July 21, 2015, Senator Coons' office sent a letter to Barry



1 Defendant has consecutively numbered this document using the form "App000." When citing to D.I. 60, I will not
use "App," and will solely use the page numbers at the end of this form.
                                                       2
Melnkovic, an Amtrak Executive Vic'e President and Chief Human Capital Officer. (D.I. 65-1,

Ex. 16). The letter stated that the Plaintiff felt her current classification was wrongly calculated

and requested an explanation of the metrics for job classification. (Id). The letter nowhere

explicitly referenced a belief that the classification was based upon gender. (Id). In Amtrak's

September 30, 2015 response, it provided a direct comparison of Plaintiff's position and the

Baltimore/Aberdeen Station Manager II position. (D.I. 65-1, Ex. 17).

                        Passenger   Passenger        Revenue      Revenue     Positions
 Station                    Total       Rank            Total        Rank     Reporting

 Wilmington               704,523         11     $63 .8 million         11            16
 Newark                    12,418        316      $0.9 million         270            --
 Total                    716,941          --    $64.7 million           --           16

 Baltimore              1,032,527          7     $91.4 million           6           40
 Aberdeen                  42,345        176      $2.5 million         146            --
 Total                  1,074,872          --    $93 .9 million          --          40

(Id.).

         Throughout 2015, Plaintiff's supervisor, Lauren Anderson, identified and documented

performance problems, including insubordination. (D.I. 65-1, Exs. 19, 20). On February 24, 2016,

Plaintiff was placed on a performance improvement plan. (Id. at Ex. 19). Plaintiff completed the

performance improvement plan on May 6, 2016 but was informed that there were still areas where

improvement was needed. (Id. at Ex. 22). On September 20, 2016, Ms. Anderson forwarded

Plaintiff an email which instructed "that no one is approve[ d] to order items for [Employee]

Appreciation day .... Any charges that are received ... will be denied." (Id at Ex. 27). Plaintiff

repeatedly objected to this instruction. (Id.). Ms. Anderson sent a follow-up email stating "these

tokens of our appreciation will be the only acknowledgement of Employee Appreciation Day this

year."     (Id).   Despite this instruction, Plaintiff decided to host a luncheon for Employee

Appreciation Day and sought reimbursement for the expenses. (Id.; D.I. 60 at 202-10). Plaintiff's

                                                 3
request was rejected. (D.I. 60 at 203-05). After being told that her request would not be approved

because it was not consistent with the instructions for Employee Appreciation Day, Plaintiff

resubmitted the request anyway. (Id. at 208-10).

       On October 11, 2016, Plaintiff was terminated by her supervisor and held out of service

from returning to a union position. (D.I. 65-2, Ex. 28; D.I. 60 at 113). Despite being held out of

service, Plaintiff attempted to "displace" back into a union position three days later, on October

14, 2016, and entered a restricted area to do so. (D.I. 65-2, Ex. 29). After a disciplinary hearing

under the collective bargaining agreement, Plaintiff was terminated from all capacities, including

any union position. (Id.).

II.    LEGAL STAND ARD

       A. Summary Judgment

       The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

330 (1986). Material facts are those "that could affect the outcome" of the proceeding, and "a

dispute about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury

to·return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The burden on the

moving party may be discharged by pointing out to the district court that there is an absence of

evidence supporting the non-moving party's case. Celotex, 477 U.S. at 323.

       The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986);

                                                 4
Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989). A non-moving

party asserting that a fact is genuinely disputed must support such an assertion by: "(A) citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations ... , admissions, interrogatory answers, or other

materials; or (B) showing that the materials cited [by the opposing party] do not establish the

absence ... of a genuine dispute .... " Fed. R. Civ. P. 56(c)(l).

       When determining whether a genuine issue of material fact exists, the court must view the

evidence in the light most favorable to the non-moving party and draw all reasonable inferences

in that party's favor. Scott v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476 F.3d 180,

184 (3d Cir. 2007). A dispute is "genuine" only if the evid.ence is such that a reasonable jury could

return a verdict for the non-moving party. Anderson, 477 U.S. at 247--49. If the non-moving party

fails to make a sufficient showing on an essential element of its case with respect to which it has

the burden of proof, the moving party is entitled to judgment as a matter of law. See Celotex Corp.,

477 U.S. at 322.

       B. Title VII

        Title VII discrimination and retaliation claims are governed by the McDonnell Douglas

burden-shifting framework. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).

First, the plaintiff must establish a prima facie case of the complained-of discrimination or

retaliation. Id at 802. Once a prima facie case has been established, the burden shifts to the

employer to articulate a legitimate nondiscriminatory reason for the alleged adverse employment

action. Id at 802-03. After the employer proffers a reason for the action, the burden shifts back

to Plaintiff to establish that the employer's articulated rationale is pretext. Id. at 804. "To avoid

summary judgment, the plaintiff's evidence rebutting the employer's proffered legitimate reasons

                                                  5
must allow a factfinder reasonably to infer that each of the employer's proffered non-

discriminatory reasons was either a post hoc fabrication or otherwise did not actually motivate the

employment action." Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (cleaned up).

III.   DISCUSSION

       A. Pay Discrimination Claim

       Plaintiff alleges that she was paid a lower salary than other employees doing the same or

similar work because of her gender. When alleging pay discrimination under Title VII, courts

have imported the test from the Equal Pay Act. Thus, to establish a prima facie case of pay

discrimination under Title VII, Plaintiff must show that "(l) [t]he work of the employees of one

sex required the exercise of substantially equal skill, effort, and responsibility and was performed

under working conditions similar to that of employees of the opposite sex; and (2) the pay to men

and women was unequal." Ferguson v. E.1 duPont de Nemours & Co., 560 F. Supp. 1172, 1195

(D. Del. 1983). At step two of the McDonnell Douglas framework, Defendant must articulate one

of the following rationales for the pay differential: (1) a seniority system, (2) a merit system, (3) a

system measuring earnings by quantity or quality of production, or (4) any factor other than sex,

which may include education, experience, prior salary, or any other factor related to performance

of the job. Puchalgian v. Twp. of Winslow, 804 F. Supp. 2d 288, 294-95 (D.N.J. 2011), ajf'd 520

F. App'x 73 (3d Cir. 2013). If Defendant meets its burden of production, Plaintiff must show that

the proffered reason is pretextual by demonstrating such "weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could rationally find them unworthy of credence and hence

infer that the employer did not act for the asserted non-discriminatory reasons." Fuentes, 32 F.3d

at 765 (cleaned up).

                                                  6
                    1. Prima Facie Case

           Plaintiff has established a prima facie case of pay discrimination under Title VII. She has

identified male employees in her same position-Ron Edwards, her predecessor, 2 and Leon

Pereira, her successor-with the same responsibilities and work conditions. (D.I. 64 at 16). She

has also provided undisputed evidence that both Edwards and Pereira received higher salaries.

(D.I. 60 at 221,239).

                    2. Proffered Non-Discriminatory Rationale.

           Defendant has met its burden of production by proffering the following rationales for the

pay differentials between Plaintiff and the identified male managers. First, Defendant states the

difference in title and pay band of Plaintiffs position from that of her predecessor is the result of

Amtrak's nationwide management restructuring plan, which was intended to reflect the differences

in complexity and scope of management positions. The factors considered in determining the title

and pay band include the number of stations managed, the types of stations managed, the size of

the territory managed, ridership, revenue, and the number of direct reports. (D.I. 59 at 13-14).

Second, Defendant argues that even if Plaintiffs position had been classified as a Station Manager

II, Plaintiffs salary would not have increased because Defendant's standard practice is to base the

initial salary of managers on their prior salary. (Id. at 14-15). Third, Defendant asserts Plaintiff

was not treated differently from other new managers and received the maximum raise from her

union salary when she entered the position. (Id. at 13-14). Fourth, Defendant argues the pay

differential between Plaintiff, her predecessor, and successor reflects differences in management

experience and prior salary. (Id.).




2
    Mr. Edwards held the position before the position was reclassified.
                                                            7
               3. Pretext

       As Defendant has met its burden of production, to survive summary judgment, Plaintiff

must produce evidence from which a reasonable jury could conclude that Defendant's proffered

reasons for the pay differential are pretextual.      Plaintiff argues that comparator evidence

demonstrates that Defendant's reasons are pretextual. (D.I. 64 at 15-17). Defendant asserts that

Plaintiff has not identified any appropriate comparator and that "no reasonable jury could conclude

that Plaintiff's gender was the reason for the difference between her salary and any purportedly

comparable male employee's salary." (D.I. 59 at 15).

       Plaintiffs argument for pretext is two-fold. First, Plaintiff argues that Amtrak's proffered

reasons for the reclassification of her position are pretextual because the positions held by Bradley

Webber and Charles McHugh, which are classified differently, have similar job responsibilities.

(D.1. 64 at 2-3, 16). Second, Plaintiff argues that Amtrak's reasons for the disparity in salary

between her, her successor, Leon Pereira, and her predecessor, Ron Edwards, are pretextual. (Id

at 16). Defendant disputes that any of these men are appropriate comparators as they are not similar

in all relevant respects. (D.I. 59 at 17).

                        a. Reclassification of Plaintiff's Position

        Plaintiff has not provided evidence rebutting the existence of Amtrak's nationwide

classification system, nor has she shown evidence indicating any inconsistency in Amtrak's

rationale for the classification of Plaintiffs station. _Plaintiff offers two comparators to show a

purported inconsistency in Amtrak's rationale for her position's title and salary reclassification:

Webber and McHugh. Defendant disputes that Webber and McHugh are appropriate comparators.

The table below summarizes the purported comparator evidence.



                                                 8
                                   Plaintiff                     Webber                 McHu2h
          Title               Station Manager I             District Manager II    Station Manager II
                                                              Harrisburg (m)
                                                              Lancaster (m)           Altoona (m)
       Stations                Wilmington (m)
                                                                Altoona (m)          Johnstown (m)
       Managed                  Newark(u)
                                                              Johnstown (m)          Pittsburgh (m)
                                                              Pittsburgh (m)
     Geographic                                            222 miles (Pittsburgh   97 miles (Pittsburgh
                                   14.8 miles
      Territory3                                               to Lancaster)           to Altoona)
    Direct Reports                     16                            17                     15
    Highest Salary
                                    $64,895                        $93,245              $80,939
      2014-2016
     Management           Acting Station Manager
                                                                     2002                 2007
      Experience          (intermittent) since 2007
    2015 Ridership                712,977                          1,249,009             199,072

(D.I. 60 at 222-23; D.I. 65-1, Ex. 10 at 4,7).

           Defendant has consistently proffered the following as criteria it examined in its

reclassification of positions in Amtrak: the number of stations managed, the types of stations

managed, the size of the territory managed, ridership, revenue, and the number of direct reports.

(D.I. 59 at 13-14). Even taking the evidence as summarized in the table above in the light most

favorable to Plaintiff, as I am required to do, it is consistent with Amtrak's classification of

Plaintiff's position. While all three positions supervise a similar number of direct reports, McHugh

and Webber both managed more stations than Plaintiff across a larger geographic territory.

Plaintiff managed a single manned station and a single unmanned station roughly 15 miles apart.

In contrast, Webber managed five manned stations across a 222-mile territory with significantly

more ridership. McHugh managed three manned stations across a 97-mile territory. Additionally,

because Webber and McHugh managed more manned stations, the direct reports they supervised

were also spread across the multiple stations. These differences between the positions are all

consistent with Amtrak's proffered rationale for reclassifying Plaintiff's position.



3
    I take judicial notice of the driving distance between the stations.
                                                               9
       The undisputed evidence also shows that McHugh and Webber are not appropriate

comparators because they are not similarly situated in terms of their job responsibilities or working

conditions for the reasons stated above.        Moreover, both McHugh and Webber also had

significantly more management experience than Plaintiff, having begun their management

positions in 2007 and 2002 respectively.

                         b. Salary Disparity Between Plaintiff and Male Successor/Predecessor

       Plaintiff has not presented any evidence from which a jury could conclude that Defendant's

rationale for the pay disparity between Plaintiff, Edwards, and Pereira was pretextual. The table

below summarizes the purported comparator evidence.

                              Plaintiff               Pereira               Edwards
      Title              Station Manager I       Station Manager I       District Manager
    Stations              Wilmington (m)          Wilmington (m)         Wilmington (m)
    Mana2:ed                Newark(u)               Newark (u)             Newark(u)
 Highest Salary
                             $64,895              $78,349 (2017)             $80,376
   2014-2016
  Management        Acting Station Manager
                                                      April 2009         September 2003
   Experience       (intermittent) since 2007
 Startin2 Salary            $62,700                    $78,349               $60,000
 Previous Salary            $56,701                    $78,349                  --
(D.I. 60 at 221, 239).

       As to Edwards, Plaintiff has provided no evidence contradicting Defendant's explanation

that Edwards had more management experience than Plaintiff.            Regarding Pereira, Plaintiff

complains that he was paid more despite having no operational experience.              However, the

undisputed evidence shows that Pereira had more formal management experience than Plaintiff,

that his salary in his previous position was higher than Plaintiffs previous salary, and that, unlike

Plaintiff, Pereira did not receive a raise when he became a Station Manager. (D.I. 60 at 239).

Plaintiff has provided no evidence rebutting these reasons for Pereira's salary.



                                                 10
       Neither has she provided evidence to show that Plaintiff was treated differently than other

first-time managers being promoted from a union position. While Plaintiff appears to dispute her

previous salary (Hr' g Tr. at 37: 17-39:5), the record indicates that Plaintiff's hourly rate translated

to a previous salary of $56,701. (D.1. 65-1, Ex. 2 (Plaintiff's application states salary in previous

position as $56,500); D.I. 59 at 3 n.2 (citing D.I. 62 ~ 5)). Plaintiff has not presented any evidence

showing that male managers were treated more favorably when starting their management

positions. In fact, when Edwards started as the District Manager of the Wilmington station, he

was paid less than Plaintiff was paid when she started. This is consistent with Defendant's

explanations of how it structures management salaries. (D.I. 59 at 13-14). Additionally, Pereira

did not receive a raise when he began as the Wilmington Station Manager, unlike Plaintiff. (D.I.

60 at 239).

        Thus, Plaintiff has provided no evidence from which a jury could conclude that the

rationales offered for her lower salary were pretextual. Therefore, I will grant Defendant's motion

for summary judgment of no pay discrimination under Title VII.

        B. Termination Claim

        To establish a prima facie case of non-pay related gender discrimination under Title VII,

Plaintiff must establish that (1) she is a member of a protected class, (2) an adverse employment

action was taken against her, and (3) the circumstances of the adverse action give rise to an

inference of discrimination. Goosby v. Johnson & Johnson Med, Inc., 228 F.3d 313,319 (3d Cir.

2000). After Plaintiff establishes a prima facie case, the burden shifts to Defendant to articulate a

-legitimate and nondiscriminatory reason for the adverse employment action. McDonnell Douglas,

411 U.S. at 802-03. After the employer proffers a reason for the action, the burden shifts back to

Plaintiff to establish that the employer's articulated rationale is pretextual. Id at 804.

                                                   11
               1. Prima Facie Case

       Plaintiff is a woman, which is a protected class under Title VII and satisfies the first

element of the primafacie case. It is undisputed that Plaintiff was terminated on October 11, 2016.

Termination is an adverse employment action that satisfies the second prong. I will assume for

the purposes of this motion that Plaintiff has made a prima facie case by establishing that the

circumstances give rise to an inference of discrimination.

               2. Proffered Non-Discriminatory Rationale

       Defendant has articulated a legitimate and nondiscriminatory rationale for Plaintiff's

termination: "It lost faith in her ability to perform adequately the job after performance counseling

failed to correct the insubordinate behavior and deficiencies that Ms. Anderson identified." (D.I.

59 at 16). Specifically, Defendant has identified that (1) Plaintiff had consistent performance

problems throughout 2015 (D.I. 65-1, Ex. 10 at 23, Exs. 19-20); (2) Plaintiff was placed on a

Performance Improvement Plan (id at Ex. 19); (3) while Plaintiff satisfactorily completed her

Performance Improvement Plan, she was informed that certain areas still needed work (id at Ex.

10 at 23, Ex. 11 at 122, Ex. 22); and (4) shortly thereafter, Plaintiff disregarded management's

instruction regarding appropriate expenses for Employee Appreciation Day (id at Ex. 10 at 14,

24, Ex. 11 at 125-26).

       Additionally, Defendant explains that at the time of her termination and afterwards,

Plaintiff engaged in conduct that led to her termination from union positions in Amtrak. (D.I. 59

at 12). Specifically, Defendant identified the insubordinate behavior while Station Manager, the

use ofracial epithets at the time of her termination, the attempt to displace while being held out of

service, and improperly accessing a restricted area. (D.I. 65-1, Ex. 29).



                                                 12
               3. Pretext

       To establish that Defendant's proffered rationales for Plaintiff's termination are pretextual,

Plaintiff may show "that [Defendant] has treated more favorably persons not within the protected

class," Simpson v. Kay Jewelers, Div. a/Sterling, Inc., 142 F.3d 639,645 (3d Cir. 1998), or such

"weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the employer's

proffered legitimate reasons for its action that a reasonable factfinder could rationally find them

unworthy of credence." Fuentes, 32 F.3d at 765 (cleaned up).

                   a. Comparators

       Plaintiff may show that she was treated less favorably by identifying similarly situated

comparator employees who are not within. the protected class. "[T]o be considered similarly

situated, comparator employees must be similarly situated in all relevant respects." Wilcher v.

Postmaster Gen., 441 F. App'x 879, 882 (3d Cir. 2011); see also Opsatnik v. Norfolk Southern

Corp., 335 F. App'x 220, 222-23 (3d Cir. 2009). To determine whether employees are similarly

situated, courts should consider relevant factors, which may include the employees' job

responsibilities, the supervisors and decision-makers, whether the employees were subject to the

same standards, and the nature of the misconduct. Wilcher, 441 F. App'x at 882; Opsatnik, 335 F.

App'x at 223. There is no per se rule that purported comparators with different supervisors are

irrelevant. Opsatnik, 335 F. App'x at 223 (citing Sprint/Mgmt Co. v. Mendelsohn, 552 U.S. 379,

386 (2008)).

       Plaintiff has identified the following purported male comparators for the purpose of her

termination claim: Fell, Osborne, Annone, S. Smith, Wilkerson, A. Smith, and McHugh. (D.I. 64

at 12-13). Plaintiff's comparator pretext theory is two-fold. First, she alleges that Fell, Osborne,

Annone, and S. Smith were not terminated from their management positions for their misconduct.

                                                 13
(Id at 12). Second, she argues that Wilkerson, A. Smith, and McHugh were allowed to displace

back into union positions after being terminated from their management positions. 4 (Id at 13).

        However, Plaintiffs identified comparators are not similarly situated to Plaintiff such that

a reasonable jury could infer pretext. It is undisputed that Fell, Osborne, Annone, and S. Smith

worked in Amtrak's Mechanical Department at a facility in Bear, Delaware, reported to and were

disciplined by a different direct supervisor, and were in a different supervisory chain than Plaintiff.

(D.I. 66 at 4; D.I. 68 at 11-13). Moreover, these purported comparators engaged in different

misconduct than Plaintiff; they were suspended for violating the Conflict of Interest Policy by

accepting prohibited gifts, while Plaintiff was terminated from her management position for

performance issues and insubordination. (D.I. 64 at 12). Plaintiff alleges that these men were

disciplined by Melnkovic, the Amtrak manager who received the letter from Senator Coons' Office •

and who she alleges was involved in her own termination. (Id. at 16). The record does not support

an inference that Melnkovic was actively involved in Plaintiffs termination or the termination of

the purported comparators. (D.I. 66; D.I. 65-1, Ex. 24; D.I. 65-2, Exs. 28-29). Moreover, the

purported comparators are not similarly situated and therefore cannot provide evidence of pretext:




4
  Defendant argues that I am precluded from addressing this issue under the Railway Labor Act ("RLA") because it
would require interpretation of the Collective Bargaining Agreement ("CBA"). (D.I. 59 at 11 n. 7). The RLA provides
a mandatory arbitration scheme for adjudicating minor disputes, that is, disputes involving the interpretation or
application of existing labor agreements. Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 256 (1994). This
mechanism therefore preempts causes of action to enforce rights that are dependent on the CBA between the employee
and the employer. However, substantive protections independent of the CBA are not preempted by the RLA. Id. at
257. Thus, if Plaintiff's gender discrimination claim, specifically her inability to return to a union position, requires
interpretation of the CBA, then I am preempted from considering it.
          Plaintiffs discrimination claim rests on the purported differential treatment that she received when Defendant
opposed her displacement into a union position under the CBA while it did not do so for male managers. The source
of her claim is independent from the CBA as it stems from Title VII and public policy against discrimination in
employment. Moreover, I do not understand Plaintiff's claim to be dependent upon interpreting the terms of the CBA.
I understand the focus of Plaintiff's claim to be upon Defendant's opposition to her displacement back into a union
position, not upon whether Defendant was permitted to oppose her displacement. Thus, the RLA does not preempt
Plaintiff's claim.
                                                          14
they were managers in a different department, reported to different supervisors, and committed

different wrongful conduct.

       Plaintiff also alleges that her predecessor is a comparator showing pretext. Plaintiff alleges

that Edwards committed more serious violations than Plaintiff but was suspended rather than

terminated. (D.I. 64 at 17). While Plaintiff alleges that Edwards had a history of disciplinary

problems, she has provided only a single disciplinary memorandum regarding a single incident to.

support this allegation. (D.I. 65-2, Ex. 39). Edwards is also not an appropriate comparator as he

was not similarly situated. Edwards had a different supervisor than Plaintiff, and the nature of his

misconduct was different. (D.I. 65-2, Ex. 33).

       Wilkerson, A. Smith, and McHugh are not appropriate comparators. While each of the

comparators has a similar job description (Wilkerson (Station Manager I), A. Smith (District

Manager II), and McHugh (Station Manager II)), they each were disciplined by a different

supervisor and were terminated from their management positions for different conduct than

Plaintiff. (D.I. 65-2, Ex. 40, 43). Wilkerson was terminated for inadequate performance in

management. (Id at Ex. 40, 43). Smith was terminated for using offensive language with a union

employee. (Id at Ex. 43). McHugh was not terminated from his management position for

misconduct, but as part of a reduction in force.         (Id).   None of them had a history of
             -
insubordination. (Id.). Thus, Wilkerson, Smith, and McHugh are not appropriate comparators

such that a reasonable jury could conclude that the proffered reasons were pretextual.




                                                 15
                      b. Inconsistencies

       . Plaintiff also alleges that pretext can be shown because Defendant's proffered rationales

for Plaintiffs termination are inconsistent or false. 5 "To avoid summary judgment, the plaintiffs

evidence rebutting the employer's proffered legitimate reasons must allow a factfinder reasonably

to infer that each of the employer's proffered non-discriminatory reasons was either a post hoc

fabrication or otherwise did not actually motivate the employment action." Fuentes, 32 F.3d at

764 (cleaned up).

         Plaintiff cites several documents and testimonial evidence that she alleges create a material

dispute of fact as to pretext as to her termination from her management position. These include

an email from Tara Tobias to Barry Melnkovic after Plaintiffs termination, an email from Donna

DiDomenico to Mr. Melnkovic's assistant requesting a copy of the Senator Coons' letter for

Plaintiffs termination file, and testimony that Plaintiff did not use racial epithets in the workplace.

The emails from Ms. Tobias and Ms. DiDomenico do not permit a reasonable inference that

Defendant's proffered rationale of insubordination, including the repeated submission of a

reimbursement request for the Employee Appreciation lunch, "did not actually motivate the

employment action." Fuentes, 32 F.3d at 764.

         First, Plaintiff mischaracterizes the email from Ms. Tobias to Mr. Melnkovic. The email

explains that Plaintiff had a history of "performance and behavioral issues" and explains the events

surrounding the Employee Appreciation Day dispute. (D.I. 65-2, Ex. 30). In the email, Ms. Tobias

states that, as Plaintiff has a previous history of writing to her Congressional representatives and

persistence in appealing decisions she does not agree with, Ms. Tobias is sending the email so that


5
 These reasons were offered in Plaintiffs brief in support of her retaliation claim rather than her discrimination claim,
but I will also address them here as Plaintiff indicated at oral argument that they applied to the discrimination claim
as well. (Hr'gTr. at 33:19-21, 49:3-5, 49:12-17).
                                                          16
Mr. Melnkovic can "be aware and have further context pertaining to the ongoing issues that led to

her termination" in case "she writes another letter." (Id). These statements do not permit an

inference that Plaintiffs insubordination, poor past performance, and actions surrounding

Employee Appreciation Day did not motivate her termination.

        Second, Ms. DiDomenico' s email asking for the Senator Coons' letter for Plaintiff's

termination file also does not permit a reasonable inference of pretext. (D.I. 65-1, Ex. 24). Plaintiff

has provided no evidence that the letter was actually used in Plaintiff's termination. Ms. Anderson

testified that termination files generally include documents "relevant" to the termination. (D.I. 60

at App 172). "Relevant" is not synonymous with causation. Therefore, it is not inconsistent with

the proffered rationales for termination that Senator Coons' letter was included in the termination

file.

        Plaintiff has offered testimony that she did not use racial epithets in the workplace. 6 (D.I.

65-2, Ex. 33). But that is insufficient. Plaintiff has not provided evidence allowing "a factfinder

reasonably to infer that each of the employer's proffered non-discriminatory reasons ... did not

actually motivate the employment action." Fuentes, 32 F.3d at 764. Therefore, Plaintiff has not

shown that a genuine dispute of material fact exists as to pretext for termination from her

management position.

        Neither has Plaintiff provided evidence of inconsistencies to support a finding of pretext in

Defendant's opposition to her displacement back into a union position. During the period that

Plaintiff was "held out" of service, Plaintiff ignored instructions, returned to work, and entered an

unauthorized area with an unauthorized person. (D.I. 65-2, Ex. 29 at 4-7). Amtrak conducted two


6
 The dispute concerns whether Plaintiff used racial epithets the morning that she was terminated. I note that there is
undisputed testimony in the record indicating that the decision to terminate Plaintiff from her management position
had been made before the purported use ofracial epithets. (D.1. 65-1, Ex. 11 at 150:5-11).
                                                         17
separate investigations of Plaintiff's behavior-one as to her insubordinate behavior while in the

Station Manager I position and the purported use of racial epithets and a second into Plaintiff's

unauthorized access of the Cashier's Office. (Id. at Ex. 29). Each independent investigation

resulted in the decision to terminate Plaintiff from any union position. (Id.). Plaintiff has not

provided any evidence that would permit an inference of pretext as to the investigation into

unauthorized access. Thus, as to the termination from union positions, Plaintiff has not met her

burden to provide evidence from which a factfinder could reasonably infer "that each of the

employer's proffered non-discriminatory reasons ... did not actually motivate the employment

action." Fuentes, 32 F.3d at 764. She therefore cannot survive summary judgment on her

discrimination claim for termination. I will grant Defendant's motion.

       C. Retaliation Claim

       To establish a prima facie case ofretaliation, Plaintiff must show (1) that she was engaged

in protected activity, (2) that she suffered an adverse employment action subsequent to or

contemporaneously with such activity, and (3) that there is a causal link. Garnett v. Bank ofAm.,

243 F. Supp. 3d 499,513 (D. Del. 2017). The McDonnell Douglas burden-shifting analysis also

applies. Id.   Under the anti-retaliation provision of Title VII, "protected activity" includes

participation in certain Title VII proceedings and opposition to discrimination made unlawful by

Title VII. Moore v. City ofPhila., 461 F.3d 331, 341 (3d Cir. 2006). "[T]he employee must hold

an objectively reasonable belief, in good faith, that the activity they oppose is unlawful under Title

VII." Id. To show causation, there must be evidence that the decisionmak:er knew of the protected

activity. Selvato v. SEPTA, 658 F. App'x 52, 56 (3d Cir. 2016). Plaintiff may demonstrate

causation through a broad array of evidence including "an employer's inconsistent explanation for

taking an adverse employment action, a pattern of antagonism, or temporal proximity unusually

                                                 18
suggestive of retaliatory motive." Carvalho-Grevious v. Del. State Univ., 851 F.3d 249,260 (3d

Cir. 2017) (internal citations and quotations omitted).

       Plaintiff has not made out a prima facie case of retaliation because she has failed to

establish that she engaged in protected activity. It is clear from the record that Plaintiff complained

about her title classification and salary on multiple occasions.       (D.I. 65-1, Exs. 13, 16, 25).

However, the record does not contain evidence from which a reasonable jury could conclude that ·

the Plaintiffs complaints were "opposition to an unlawful employment practice of [her] employer

because [they] neither 'explicitly or implicitly' alleged that a protected characteristic was the basis

for the adverse employment action. A general complaint of unfair treatment is insufficient to

establish protected activity under Title VII." Curay-Cramer v. Ursuline Acad of Wilmington,

Del., Inc., 450 F.3d 130, 135 (3d Cir. 2006) (citing Barber v. CSX Distrib. Servs., 68 F.3d 694,

702 (3d Cir. 1995)).

       Plaintiff identifies three instances of purported protected activity: (1) her internal appeal of

her pay designation in January 2015; (2) her contact with and the subsequent letter to Amtrak from

Senator Coons' office in July 2015; and (3) an email sent on September 30, 2016. (D.I. 65-1, Exs.

13, 16, 25). There is no dispute that none of these activities explicitly alleged that she was

protesting her title and pay because Plaintiff believed her salary was the result of sex

discrimination. (Id.).

       Neither do these actions implicitly allege that gender was the basis for the unequal pay.

First, Plaintiff's January 14, 2015 internal appeal of her title and pay states, "According to what I

was told is the criteria for how the jobs have been categorized, there seems to be a few

discrepancies that are questionable. That is why I am appealing the title and zone of my position,

Station Manager I." (D.I. 65-1, Ex. 13). The appeal also identified four comparator positions by

                                                  19
the stations managed. Three of the identified positions were held by men and one was held by a

woman. 7 Plaintiff asserts that because she included male comparators the appeal implicitly alleged

gender discrimination. I disagree. While certainly her appeal alleged that Plaintiff's job had been

misclassified, there is not an implicit allegation that gender was the reason for the disparity given

the inclusion of a position held by another woman. 8 The appeal merely appears to be "[a] general

complaint of unfair treatment." Barber, 68 F.3d at 702.

         Second, the letter from Senator Coons' office also does not contain an implicit allegation

of gender discrimination. The letter sent from Senator Coons' office to Defendant read, "[Plaintiff]

feels that her current classification, Station Manager I, was wrongly calculated. She cites a fellow

employee who works for Amtrak at the Baltimore and Aberdeen stations in Maryland. [Plaintiff]

says this employee is classified as a Station Manager II." (D.I. 65-1, Ex. 16). The Baltimore and

Aberdeen position had previously been included in Plaintiffs internal appeal among several

others, including one held by a woman. Plaintiff asserts that the identification of the Baltimore

and Aberdeen position constitutes an implicit allegation of gender discrimination because the

employee cited in the letter was a inan. (Hr'g Tr. at 45:7-9). I disagree. The use of this single

position as a comparison in Senator Coons' letter does not implicitly allege sex discrimination.

Like Barber, where the Plaintiff wrote a letter to complain at his lack of promotion and the

promotion of a "less qualified individual" but did not specifically identify age discrimination or

the age of the person who received the promotion, 68 F.3d at 697, here, the letter from Senator




7
  Plaintiff alleges she identified five comparators in the appeal based upon the narrative reference to her predecessor,
Ron Edwards. (Hr' g Tr. at 14: 11-13). Regardless of whether she identified five or four comparators in her appeal, it
does not change the impact of including a female comparator.
8
  At oral argument, Plaintiff stated that the sole female comparator included in the appeal had herselfbeen engaged in
a discrimination suit and therefore that her inclusion creates an implicit allegation of gender discrimination. (Hr'g Tr.
at 44:18-22). However, there is no evidence in the record to support Plaintiffs assertion.
                                                          20
      ---
Coons' office is simply too vague to support an implicit allegation of sex discrimination. See id

at 702.

          Third, neither does Plaintiffs email of September 30, 2016 constitute an implicit allegation

of sex discrimination. In Plaintiffs email to her supervisor, Lauren Anderson, Plaintiff stated, "If

I was paid as other Managers who operate at the "Out-Line Stations" (C3 and C4) were paid, then

maybe I could afford to pay for this at my own expense. But because I      am the only former District
Manager who was reclassified as a C2, it's not in my budget." (D.I. 60 at 207). This is nothing

more than "[a] general complaint of unfair treatment," which will not be treated as a charge of

illegal sex discrimination. Barber, 68 F .3d at 702. At oral argument, Plaintiff stated that the "Out-

Line Stations" referred to in this email were managed solely by men. (Hr'g Tr. at 46:7-17). There

is no evidence in the record to support this statement. Even if the "Out-Line Stations" were solely

managed by men, there would still not be an implicit allegation of gender discrimination. Barber,

68 F.3d at 702.

          Thus, Plaintiff has not met her burden of establishing a prim.a facie case of retaliation and

I will grant Defendant's motion on this claim.

IV.       CONCLUSION

          For the foregoing reasons, Defendant's Motion for Summary Judgment is GRANTED.

An accompanying order will be entered.




                                                   21
